IN THE SUPREME COURT OF THE STATE OF NEVADA


                EDWIN VON SEVRENCE,                                    No. 70033
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                                                               FILED
                                  Respondent.                                  MAY 2 3 2016
                                                                          CLETRRKAgFES-RIEUEMEO‘IURT
                                      ORDER DISMISSING APPEAL             BY     ,V CLERK
                                                                               5DEPUTY          r
                            This is a pro se appeal from a district court order granting a
                motion to be relieved as counsel, vacating an order granting a motion for
                appointment of counsel, and denying a motion for appointment of counsel.
                Second Judicial District Court, Washoe County; Elliott A. Sattler, Judge.
                            Because no statute or court rule permits an appeal from the
                aforementioned order, we lack jurisdiction. Castillo v. State, 106 Nev. 349,
                352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                            ORDER this appeal DISMISSED.'




                                             / 4A;
                                        Hardesty


                                                                    PiadAdhp
                Saitta                                     Pickering




                     "In light of this order, we take no action on the pro se motion filed on
                May 6, 2016.

SUPREME COURT
      OF
    NEVADA

(0 ) 19(17A
                                                                                       1‘,-lia083
                cc:   Hon. Elliott A. Sattler, District Judge
                      Edwin Von Sevrence
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
     OF
   NEVADA

                                                      2